Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 2-7, 14 are  objected to because of the following informalities: 
	Claims 2-7, line 1, “ The radiation hardened break-before-make pulse generation circuit” should be – The radiation hardened circuit--
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1-4,14 are rejected under 35 U.S.C. 103 as being unpatentable over Leak ( US 5306963)  in view of Ando (US4701889A) 
With regard to claim 1, Leak teaches a radiation hardened break-before-make pulse generation circuit comprising:
an input ( A0, Fig. 1) for receiving an input signal (A0, Fig. 1); a second delay circuit  ( e.g., 25, Fig. 1) for generating a second delayed input signal( node E, Fig. 1); and an exclusive-nor logic circuit ( 27, Fig. 1)  with a first input ( node A, Fig. 1) , a second input ( node E, Fig. 1), and an output ( node F, Fig. 1), wherein the first input ( node A, Fig. 1) is coupled to the input signal (A0, Fig. 1) and the second input ( node E, Fig. 1) is coupled to the second delayed input signal ( 
Leak does not teach a first delay circuit for generating a first delay circuit for generating a first delayed input signal; a first output coupled to the first delayed input signal;  a decoder circuit coupled to the first delay circuit and the exclusive-nor logic circuit, the decoder circuit is configured to enable one of a plurality of channel select signals according to the input signal and with a delay defined at least partially by the pulse width of the break-before-make pulse. 
Ando teaches a first delay circuit ( 11 starts from Vin’ to output, 11 without the first two buffers, Fig. 6) for generating a first delay circuit for generating a first delayed input signal ( output of 11, Fig. 6); a first output ( output of 11, Fig. 6) coupled to the first delayed input signal ( output of 11 is a signal delayed from Vin’, Fig. 6);  a decoder circuit ( e.g., 8, Fig. 6) coupled to the first delay circuit ( e.g., 11 without the first two buffers) and the exclusive-nor logic circuit ( e.g., 12, Fig. 6, note that 12 in Fig. 6 of Ando is an address transition detection circuit, and Fig. 1 of Leak is also an address transition detection circuit and includes an exclusive-nor logic circuit, the combination of Leak and Ando teaches the exclusive-nor logic connected to the decoder 8),  the decoder circuit ( e.g., 8, Fig. 6) is configured to enable one of a plurality of channel select signals ( e.g., WL0, WL1, Fig. 6) according to the input signal ( Vin’, Fig. 6) and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of  Leak  , to include a first delay circuit for generating a first delay circuit for generating a first delayed input signal; a first output coupled to the first delayed input signal;  a decoder circuit coupled to the first delay circuit and the exclusive-nor logic circuit, the decoder circuit is configured to enable one of a plurality of channel select signals according to the input signal and with a delay defined at least partially by the pulse width of the break-before-make pulse, as taught by Ando, in order to provide a memory unit with low power consumption is obtained wherein operation errors do not occur even if the rise and fall times of the input signal are long, thereby providing a great industrial advantage ( see Ando, col 6, line 50-55).Furthermore, the specific structure could satisfy the specification requirements, provide desired performance and enhance the user’s experience. 
With regard to claim 2, the combination of Leak and Ando teaches all the limitations of claim 1, and Leak further teaches  wherein the input is coupled to an address select line ( A0 is the address line, Fig. 1, see title Leak teaches about address transition detection, further see applicant specification Fig. 12 is used for BB4M pulse generation, as describe in applicant’s specification page 4, line 5-10, “BB4M generates a pulse when detecting a transition in any of the address_inputs”, therefore the address input of Leak is equal to ADDR_1:N select lines in Fig. 1 of applicant’s specification ).
With regard to claim 3, the combination of Leak and Ando teaches all the limitations of claim 2, and Ando further teaches the first output is coupled to a delayed address select line ( 11 is an address buffer, Fig. 6) .
With regard to claim 4,  the combination of Leak and Ando teaches all the limitations of claim 3, and Leak further teaches the second output is coupled to a break-before-make pulse 
With regard to claim 14, the combination of Leak and Ando teaches all the limitations of claim 1, Leak further teaches the output of the exclusive-nor logic circuit ( node F, Fig. 1) is coupled to the input of a buffer circuit ( e.g., input of 16, Fig. 1)  and the second output( node M, Fig. 1) is coupled to an output of the buffer circuit ( output of 16, Fig. 1)

4. Claims 5-7,16 are rejected under 35 U.S.C. 103 as being unpatentable over Leak ( US 5306963)  and Ando (US4701889A) in further view of Bergman (US5493538A).
With regard to claim 5,  the combination of Leak and Ando  teaches all the limitation of claim 1, Ando further teaches the first delay circuit comprises a buffer circuit (see delay circuit in 11, Fig. 6)  but not  wherein the first delay circuit comprises: one or more series resistive circuit elements, one or more shunt capacitive circuit elements.
	However, Bergman teaches the first delay circuit  ( e.g., Fig. 9) comprises: one or more series resistive circuit elements ( e.g., R Fig. 9), one or more shunt capacitive circuit elements ( capacitor Fig. 9, Fig. 2) see Bergman also teaches the buffer (inverter connects to output, Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of  claim 1 , to configure the first delay circuit to include one or more series resistive circuit elements, one or more shunt capacitive circuit elements, as taught by Bergman,  in order to use an established RC delay circuit to generate a delay signal that satisfy the specification and user’s requirement, simplify the design and improve the user’s experience.  
With regard to claim 6,  the combination of Leak ,Ando and Bergman teaches all the limitations of claim 5, Ando further teaches  the buffer circuit comprises one or more inverter logic gates( e.g., inverter in 11, Fig. 6).
With regard to claim 7, the combination of Leak and Ando teaches all the limitations of claim 1, Leak further teaches the second delay circuit comprise one or more buffer circuits ( e.g., 17, Fig. 1), but not the second delay circuit comprises: one or more series resistive circuit elements, one or more shunt capacitive circuit elements.
	However, Bergman teaches the second delay circuit  ( e.g., Fig. 9)  comprises: one or more series resistive circuit elements ( e.g., R Fig. 9), one or more shunt capacitive circuit elements ( capacitor Fig. 9, Fig. 2) see Bergman also teaches the buffer (inverter connects to output, Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of  Claim 1  , to configure the second delay circuit to include one or more series resistive circuit elements, one or more shunt capacitive circuit elements, as taught by Bergman, in order to use an established RC delay circuit to generate a delay signal that satisfy the specification and user’s requirement, simplify the design and improve the user’s experience.  
With regard to claim 16, the combination of Leak and Ando teaches all the limitations of claim 1, but not the first delay circuit and the second delay circuit are generated with resistor capacitor circuits.
However, Bergman teaches first delay circuit and the second delay circuits are generated with resistor capacitor circuits ( e.g., See RC in Fig. 9, and Leak and Ando teaches about the first and second delay circuit, and Bergman teaches about delay circuit can be implemented with RC circuit, the combination of Leak, Ando, Bergman teaches about the first and second delay circuits are generated with resistor-capacitor circuits).
.  
 
5. Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Leak ( US 5306963)  and Ando (US4701889A) in further view of Chappell (US4843261A).
With regard to claim 15, the combination of Leak and Ando teaches all the limitations of claim 1, but not neither of the first delay circuit or the second delay circuit contains any of a latch, a flip-flop, and a cross-coupled circuit. 
However, Chappell teaches neither of the first delay circuit or the second delay circuit contains any of a latch, a flip-flop, and a cross-coupled circuit ( delay circuit as inverter 19, which do not have a latch, flip-flop or cross-coupled circuit, leak teaches the second delay with inverter structure, Fig. 2 Ando also teaches the first and the second delay are inverters in Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of  Claim 1  , to configure neither of the first delay circuit or the second delay circuit to contain s any of a latch, a flip-flop, and a cross-coupled circuit, as taught by Chappell, because the cross-coupled circuits such as latch and flip-flop has a feedback path which generates additional noises in the system , affects the performance of the system and could generate incorrect results during the operation.

Response to Arguments

6. Applicant’s arguments, see applicant’s remark page 6-8, filed 3/29/2021, with respect to drawing objection have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
 Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamiyama (US 20020196674) teaches about a first delay and ATD connected to a decoder.
Choi (US5062082) teaches about an address delay and ATD connected to the decoder.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836